
	
		II
		111th CONGRESS
		1st Session
		S. 2757
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2009
			Mr. Menendez (for
			 himself, Mr. Durbin,
			 Mr. Feingold, Mrs. Gillibrand, Mr.
			 Inouye, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the adjustment of status for immediate
		  family members of persons who served honorably in the Armed Forces of the
		  United States during the Afghanistan and Iraq conflicts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Families
			 Act.
		2.Permanent resident
			 status for immediate family members of active duty military service
			 personnel
			(a)In
			 generalThe Secretary of
			 Homeland Security or the Attorney General shall adjust the status of an alien
			 described in subsection (b) to that of an alien lawfully admitted for permanent
			 residence if the alien—
				(1)applies for such
			 adjustment;
				(2)is admissible to
			 the United States as an immigrant, except as provided in subsection (d);
				(3)pays a fee in an
			 amount determined by the Secretary for the processing of such application
			 (unless such fee is waived by the Secretary); and
				(4)is physically
			 present in the United States.
				(b)Aliens eligible
			 for adjustment of statusThe benefits provided under subsection
			 (a) shall only apply to an alien who is—
				(1)a
			 parent, spouse, child, son, or daughter (and their spouse, child, son, or
			 daughter, if any) of—
					(A)a living Armed
			 Forces member described in subsection (c); or
					(B)a deceased Armed
			 Forces member described in subsection (c) if—
						(i)the
			 Armed Forces member died as a result of injury or disease incurred in or
			 aggravated by the Armed Forces member's service; and
						(ii)the alien
			 applies for such adjustment—
							(I)if the death of
			 the Armed Forces member occurred prior to the date of the enactment of this
			 Act, not later than 2 years after the date of such enactment; or
							(II)if the death of
			 the Armed Forces member occurred after the date of the enactment of this Act,
			 not later than 2 years after the death of the Armed Forces member; or
							(2)a son or daughter
			 described in paragraph (1) or (3) of section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) who has a Filipino parent who was
			 naturalized pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C.
			 1440 note).
				(c)Armed Forces
			 member definedIn this section, the term Armed Forces
			 member means any person who—
				(1)is, or was at the
			 time of the person’s death described in subsection (b)(1)(B)(i), a United
			 States citizen or lawfully admitted for permanent residence;
				(2)is serving, or
			 has served honorably on or after October 7, 2001, as a member of the National
			 Guard or the Selected Reserve of the Ready Reserve, or in an active-duty status
			 in the military, air, or naval forces of the United States; and
				(3)if separated from
			 the service described in paragraph (2), was separated under honorable
			 conditions.
				(d)Waiver of
			 certain grounds of inadmissibility
				(1)In
			 generalThe provisions of paragraphs (4), (5), (6)(A), (7)(A),
			 and (9)(B) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)) shall not apply to adjustment of status under this Act.
				(2)Additional
			 waiversThe Secretary of Homeland Security or the Attorney
			 General may waive any other provision of section 212(a) of such Act (other than
			 paragraph (2)(C) and subparagraphs (A), (B), (C), (E), and (F) of paragraph
			 (3)) with respect to an adjustment of status under this Act—
					(A)for humanitarian
			 purposes;
					(B)to assure family
			 unity; or
					(C)if such waiver is
			 otherwise in the public interest.
					(e)Record of
			 adjustmentUpon the approval of an application for adjustment of
			 status under this Act, the Secretary of Homeland Security shall create a record
			 of the alien’s admission as an alien lawfully admitted for permanent
			 residence.
			(f)No offset in
			 number of visas available
				(1)In
			 generalIf an alien is lawfully admitted for permanent residence
			 under this Act, the Secretary of State shall not reduce the number of immigrant
			 visas authorized to be issued under the Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
				(2)Exemption from
			 direct numerical limitationsSection 201(b)(1) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the
			 following:
					
						(F)Aliens who are described in paragraph
				(1) or (3) of section 203(a) and have a Filipino parent who was naturalized
				pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C. 1440
				note).
						.
				
